           Case 2:20-cv-00189-GMN-BNW Document 6 Filed 03/27/20 Page 1 of 5



 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                            UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10     YANCY T. BUCK, an individual,                                 Case Number
                                                              2:20-cv-00189-GMN-BNW
11                                 Plaintiff,

12           vs.

13     LAKEVIEW MEDIATION SOLUTIONS,
       LLC, a California Limited Liability
14     Company,

15                                 Defendant.

16
                   EX PARTE MOTION TO EXTEND TIME FOR SERVICE
17                                (First Request)

18         Plaintiff, Yancy T. Buck, by and through counsel, Cogburn Law, moves this Court for an

19 order extending the time to serve the Summons and Complaint upon Defendant, Lakeview

20 Mediation Solutions, LLC, in accordance with Fed. R. Civ. P. 4 et seq. and LR 6-1.

21 . . .

22 . . .

23 . . .

24 . . .


                                                Page 1 of 5
          Case 2:20-cv-00189-GMN-BNW Document 6 Filed 03/27/20 Page 2 of 5



 1                            DECLARATION OF ERIK W. FOX, ESQ.

 2         I, Erik W. Fox, Esq., being first duly sworn, deposes and says:

 3         1.      I am an attorney with Cogburn Law, counsel for Plaintiff in this action. I am one of

 4 the attorneys responsible for the day to day handling of this matter.

 5         2.      I make this declaration in support of the instant motion and make it on my personal

 6 knowledge, except as to those matters stated on information and belief and, as to those matters, I

 7 believe them to be true.

 8         3.      Plaintiff’s Complaint was filed against Defendant Lakeview Mediation Solutions,

 9 LLC on January 28, 2020.

10         4.      Plaintiff has attempted to effectuate service since January 28, 2020.

11         5.      Upon information and belief, Defendant Lakeview Mediation Solutions, LLC

12 (“Defendant”) last maintained offices located at 5186 Benito Street, Unit 74, Montclair, CA 91763,

13 and 9161 Sierra Avenue, Fontana, CA 92335. See (1) Defendant’s Offer of Settlement to Plaintiff,

14 and (2) printout from BBB.org. See Exhibit 1 to Plaintiff’s Ex Parte Motion for Service by

15 Publication (ECF. No. 5).

16         6.      Plaintiff first attempted service by waiver as allowed by Fed. R. Civ. P. 4(d)(1). See

17 Exhibit 2 to Plaintiff’s Ex Parte Motion for Service by Publication (ECF. No. 5).

18         7.      The Waiver Letters were not returned as “undeliverable” or otherwise, and the

19 deadline for Defendant to return an executed waiver expired on February 27, 2020.

20         8.      Plaintiff next attempted service by process, but Defendant could not be served

21 despite diligent efforts. See Exhibit 3 to Plaintiff’s Ex Parte Motion for Service by Publication

22 (ECF. No. 5).

23         9.      Plaintiff is unaware of any other address at which Defendant can be found.

24


                                                Page 2 of 5
           Case 2:20-cv-00189-GMN-BNW Document 6 Filed 03/27/20 Page 3 of 5



 1         10.     Plaintiff’s Ex Parte Motion for Service by Publication (ECF. No. 5) is currently

 2 pending before this Court. Out of an abundance of caution, Plaintiff hereby requests an Order

 3 granting an additional 90 days to effectuate service of process upon Defendant, Lakeview

 4 Mediation Solutions, LLC

 5         I declare under penalty of perjury that the foregoing is true and correct.

 6         Dated this 27th day of March, 2020.

 7                                               COGBURN LAW

 8                                               By:       /s/Erik W. Fox
                                                       Erik W. Fox, Esq.
 9                                                     Nevada Bar No. 8804

10                     MEMORANDUM OF POINTS AND AUTHORITIES

11 I.      PROCEDURAL HISTORY

12         This matter involves allegations under the FDCPA that Defendant, Lakeview Mediation

13 Solutions, LLC (“Defendant”), violated the FDCPA by taking action not legally entitled to take

14 where Defendant pretended to be associated with government authority when no such authority

15 existed. Upon information and belief, Lakeview Mediation Solutions, LLC deliberately shields its

16 location to prevent Consumers from exercising their FDCPA rights.

17         On March 18, 2020, Plaintiff filed an Ex Parte Motion for Service by Publication (ECF

18 No. 5), which describes Plaintiff’s attempts taken to date to serve the Summons and Complaint

19 upon Defendant, Lakeview Mediation Solutions, LLC. As of the filing of this instant Motion,

20 Plaintiff’s Ex Parte Motion for Service by Publication is still pending before this court. The

21 deadline to serve the Complaint and Summons is April 27, 2020. If this Court grants Plaintiff’s Ex

22 Parte Motion for Service by Publication, service shall be deemed complete four (4) weeks from

23 the later of (i) the date of first publication, or (ii) the mailing of the summons and complaint. As

24


                                                Page 3 of 5
           Case 2:20-cv-00189-GMN-BNW Document 6 Filed 03/27/20 Page 4 of 5



 1 such, Plaintiff respectfully requests this Court grant an additional 90 days to effectuate service of

 2 process upon Defendant, Lakeview Mediation Solutions, LLC.

 3 II.     LEGAL ARGUMENT

 4         Fed. R. Civ. P. 4(m) permits the Court to extend the time for service of process beyond the

 5 90-day limit when good cause is shown. Here, Plaintiff has attempted to serve Defendant by waiver

 6 sent to two of Defendant’s last known addresses and by personal service of process at those same

 7 addresses. Despite Plaintiff’s efforts to effectuate service, the attempts have been ineffective

 8 because Defendant apparently no longer conducts business or is no longer associated with the two

 9 last known addresses. Plaintiff has been unable, through diligent efforts, to locate an alternate

10 address for which to effectuate service. Plaintiff has a pending motion before this Court requesting

11 an order granting service by publication. Given that the 90-day period to serve expires on April

12 27, 2020, Plaintiff, out of an abundance of caution, respectfully requests this Court grant an

13 additional 90 days to effectuate service of process on Defendant.

14 . . .

15 . . .

16 . . .

17 . . .

18 . . .

19 . . .

20 . . .

21 . . .

22 . . .

23 . . .

24 . . .


                                                Page 4 of 5
               Case 2:20-cv-00189-GMN-BNW Document 6 Filed 03/27/20 Page 5 of 5



 1 III.         CONCLUSION

 2              Based on the foregoing, Plaintiff requests this Court enter an Order enlarging time to serve

 3 Defendant by 90 days and allow service by publication.1

 4              Dated this 27th day of March, 2020.

 5                                                           COGBURN LAW

 6

 7                                                           By:       /s/Erik W. Fox
                                                                   Jamie S. Cogburn, Esq.
 8                                                                 Nevada Bar No. 8409
                                                                   Erik W. Fox, Esq.
 9                                                                 Nevada Bar No. 8804
                                                                   2580 St. Rose Parkway, Suite 330
10                                                                 Henderson, Nevada 89074
                                                                   Attorneys for Plaintiff
11

12                                                         ORDER

13              IT IS SO ORDERED:

14

15

16                                                           UNITED STATES DISTRICT JUDGE or
                                                             UNITED STATES MAGISTRATE JUDGE
17
                                                              3/30/2020
18
                                                             DATED
19

20

21

22

23

24   1
         Plaintiff previously submitted a proposed Order granting service by publication. See ECF. No. 5-1.


                                                          Page 5 of 5
